Citation Nr: 0033464	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-16 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to an increased (compensable) evaluation for 
hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from April 1972 to August 
1973.  

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Finally, the RO can no longer rest a claim on a finding that 
the claim is not well grounded.  Therefore, for these 
reasons, a remand is required.  

A remand is also required in light of the appellant's request 
for a new hearing.  In this regard, in November 1999, the 
veteran presented sworn testimony before a hearing officer at 
the RO.  Unfortunately, a transcript of that hearing is not 
available.  The veteran was informed of this fact, and in a 
December 2000 statement, he requested a new hearing.  
Therefore, the matter will be remanded in view of this 
request.  38 C.F.R. § 20.717 (2000). 

Additionally, the issue of entitlement to service connection 
for tinnitus has been technically pending since the 
representative's submission of a notice of disagreement in 
December 2000.  He is entitled to a statement of the case on 
this issue, and a remand is necessary under the decision 
announced in Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the RO should obtain from the veteran, the names and 
addresses of all medical care providers who have treated him 
for a hearing loss and tinnitus since his separation from 
service.  The records should be secured and associated with 
the claims folder.  Under Section 3 of the Veterans Claims 
Assistance Act of 2000, VA must make reasonable efforts to 
obtain relevant records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  With respect 
to records from a Federal department or agency, however, the 
new law requires that "efforts to obtain those records shall 
continue until they are obtained unless it is reasonably 
certain that the records do not exist or that further efforts 
to obtain them would be futile."  (emphasis added).  
Documentary evidence that further efforts would be "futile" 
is not currently included in the claims folder.  Therefore, 
if efforts to obtain VA or other government agency records 
are unsuccessful, the RO must secure written evidence to that 
effect, and provide appropriate notice in accordance with the 
new law. 

Accordingly, these issues are remanded to the RO for the 
following actions:

1.  The RO should contact the veteran, 
and request that he identify all health 
care providers who treated him for a 
hearing loss and/or tinnitus since his 
separation from service.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If after making reasonable efforts 
to obtain the named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and etiology of any 
current hearing loss and tinnitus.  It is 
imperative that the examiner review the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner must offer an opinion whether 
the appellant has right ear hearing loss 
and tinnitus, and if so, whether it is at 
least as likely as not that the 
disability is related to the veteran's 
period of military service.  The impact 
of the appellant's left ear hearing loss 
on his ability to work should also be 
noted.  The opinion must be supported by 
a thorough rationale.  The examination 
reports should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO should schedule a 
hearing for the veteran with regard to 
his claims.  

5.  The RO must then review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

Thereafter, the RO should again review the veteran's claim.  
If any benefit sought on appeal remains denied, the veteran 
and representative should be furnished a supplemental 
statement of the case, which includes the issue of service 
connection for tinnitus.  The veteran and representative 
should then be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

